                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT C. BOLUS, SR. and                                  CIVIL ACTION
BOLUS TRUCK PARTS AND
TOWING, INC. TIA BOLUS
ENVIRONMENTAL GROUP,
              Plaintiffs,
             v.                                            NO. 19-1712

IAT INSURANCE GROUP TIA HARCO:
NATIONAL INSURANCE COMPANY;
BRADLEY DAVENPORT and
MOUNT POCONO
TRANSPORTATION, INC.,
             Defendants.


                                         ORDER
      AND NOW, this day of 9th July 2019, upon consideration of Plaintiffs'

Motion for Remand (ECF No. 5), Defendants' Response thereto (ECF No. 8), and

Plaintiffs' Reply in support of its Motion for Remand (ECF No. 9), it is

hereby ORDERED that this action is REMANDED to the Court of Common

Pleas of Philadelphia County. The clerk shall close this case.

                                                    BY THE COURT:
